 Case 2:19-cv-06114-CJC-MAA Document 50 Filed 01/12/21 Page 1 of 2 Page ID #:1578




 1
                                                                   JS-6
 2

 3
                                                                  1/12/2021

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   DEDICATO TREATMENT CENTER, ) Case No.: CV 19-06114-CJC(MAAx)
                                )
     INC.,                      )
12
                                )
13                              )
              Plaintiff,        )
14                              )
           v.                   ) JUDGMENT
15                              )
                                )
     CAPITAL BLUE CROSS, INC.,  )
16
                                )
17                              )
              Defendant.        )
18                              )
                                )
19                              )
                                )
20                              )
21

22

23
     ///

24

25
     ///

26

27
     ///

28


                                          -1-
 Case 2:19-cv-06114-CJC-MAA Document 50 Filed 01/12/21 Page 2 of 2 Page ID #:1579




 1         Plaintiff Dedicato Treatment Center, Inc. brings this action against Defendant
 2   Capital Blue Cross, Inc. On January 12, 2021, the Court granted Defendant’s motion for
 3   summary judgment.
 4

 5         In accordance with the Court’s Order, IT IS HEREBY ORDERED that judgment
 6   is entered in favor of Defendant and against Plaintiff. Plaintiff shall take nothing on its
 7   complaint against Defendant.
 8

 9

10      DATED: January 12, 2021
11

12
                                                  HON. CORMAC J. CARNEY
13

14                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
